Citation Nr: 0414429	
Decision Date: 06/04/04    Archive Date: 06/10/04

DOCKET NO.  03-21 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

Entitlement to a rating in excess of 30 percent for 
postoperative residuals of a service-connected right knee 
injury, with meniscectomy.  

Entitlement to an initial compensable for a service-connected 
left knee disability.  

Entitlement to an initial compensable for a service-connected 
left hip disability.  

Entitlement to service connection for a right hip disability.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel


INTRODUCTION

The veteran served on active duty in the United States Marine 
Corps from August 1982 to January 1995.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of April 2002 from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut.  The record shows that in March 
2002, the claimant revoked his appointment of a veteran's 
service organization and currently represents himself.  

On September 13, 2001, the claimant asserted that his 
service-connected right knee disability had worsened in 
severity and warranted a rating in excess of 30 percent; that 
he was experiencing severe pain in his left knee, and in his 
left and right hips, which he attributed to an altered and 
unstable gait caused by his service-connected right knee 
disability.  Following a VA orthopedic examination in March 
2002, a rating decision of April 2002 denied the claim for a 
rating in excess of 30 percent for the claimant's service-
connected postoperative residuals of a right knee injury, 
with meniscectomy; granted service connection for left knee 
impairment, evaluated as noncompensably disabling; granted 
service connection for left hip impairment, evaluated as 
noncompensably disabling; and denied service connection for 
right hip impairment as secondary to his service-connected 
postoperative residuals of a right knee injury, with 
meniscectomy.  The claimant and his representative were 
notified of those determinations and of his right to appeal 
by RO letter of April 11, 2002, with a copy of the rating 
decision.  He filed a timely Notice of Disagreement as to 
those decisions, and was provided a Statement of the Case on 
May 23, 2003.  In his Substantive Appeal (VA Form 9), the 
claimant requested a hearing before a traveling Veterans Law 
Judge of the Board of Veterans' Appeals.  That hearing was 
held in October 2003 before the undersigned Veterans Law 
Judge of the Board of Veterans' Appeals.  


REMAND

The record shows that Remand is required in order to evaluate 
the current severity and degree of industrial impairment 
stemming from the claimant's service-connected right knee, 
left knee, and left hip disabilities, and to obtain a current 
VA orthopedic examination and medical opinion as any 
etiological relationship which may exist between the 
claimant's service-connected postoperative residuals of a 
right knee injury, with meniscectomy, or his other service-
connected disabilities, and his current right hip impairment.  

The Court has held that the Board must determine whether 
there is evidence of weakened movement, excess fatigability, 
incoordination, or functional loss due to pain on use or 
flare-ups when the joint in question is used repeatedly over 
a period of time.  See DeLuca v. Brown, 8 Vet. App. 202, 206-
07 (1995).  The Court has further stated that traumatic 
arthritis is "inflammation of the joint caused by physical 
trauma."  See Martin v. Derwinski, 1 Vet. App. 411, 412 
(1991). 

The case is Remanded for the following actions:

1.  The RO must review the claims file and 
ensure that all notification and 
development actions required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A (West 
2000) are fully complied with and 
satisfied.  

2.  The RO should obtain all treatment 
records of the claimant from the VAMC, 
Newington, and from the VAMC, West Haven, 
and associate those documents with the 
claims folder.  Those records must include 
the October 27, 2003 report of magnetic 
resonance imaging of the claimant's right 
knee.

3.  The RO should obtain a current VA 
orthopedic examination of the claimant in 
order to evaluate the degree of 
disability stemming from his service-
connected right knee, left knee, and left 
hip disabilities, and obtain a current VA 
orthopedic examination of his right hip, 
with a medical opinion as any etiological 
relationship which may exist between the 
claimant's service-connected left knee, 
left hip, and postoperative residuals of 
a right knee injury, with meniscectomy, 
and any current right hip impairment 
shown present.  The requested VA 
orthopedic examination must provide a 
specific range of motion of each affected 
joint, measured by goniometer, and must 
further address the functional loss due 
to damage in parts of the claimant's body 
resulting in inability to perform the 
normal working movements of the body with 
normal excursion, strength, speed, 
coordination and endurance, as more fully 
described under the provisions of 
38 C.F.R. §§ 4.40, 4.45, 4.59; by the 
Court in DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995); and by VA's Acting 
General Counsel (See VAOPGCPREC 9-98).  
That examination should include X-rays 
and magnetic resonance imaging (MRI) of 
each of the joints subject to this 
appeal, as well as complete clinical 
findings as to any symptomatic scarring 
or traumatic arthritis found present.  
The examining VA orthopedist must express 
his or her opinion as to whether it is at 
least as likely as not that any current 
trauma or pathology found in the 
claimant's right hip was caused or 
worsened by his service-connected right 
knee disability, or his other service-
connected disabilities.  A complete 
rationale must be provided as to any 
medical opinion expressed.  

4.  Thereafter, the RO should review the 
claims file to ascertain that all of the 
above development actions have been 
completed in full; that the requested VA 
orthopedic examinations have been 
completed in specific compliance with the 
Board's instructions; and that all 
medical opinions requested have been 
provided.  

5.  Thereafter, the RO should review and 
readjudicate each of the issues on appeal 
in light of the additional evidence added 
to the record.

If the benefits sought on appeal remain denied, the appellant 
should be provided a Supplemental Statement of the Case.  
That Supplemental Statement of the Case must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations considered pertinent to the issue currently on 
appeal.  An appropriate period of time should be allowed for 
response.

The appellant is hereby notified that he has the right to 
submit additional evidence and argument on the matter the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  

The Court has held that a remand by the Court or the Board 
confers on the appellant or other claimant, as a matter of 
law, the right to compliance with the remand orders.  
Further, the Court stated that where the remand orders of the 
Board are not complied with, the Board itself errs in failing 
to ensure compliance.  Stegall v. West,  11 Vet. App. 268 
(1998).  All cases returned to the Board which do not comply 
with the instructions of the Board remand will be returned to 
the RO for further appropriate action as directed.  


This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



______________________________________
G. H. Shufelt
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




